Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 3,115,214) in view of Krause (US 4,972,923). 
Roberts discloses:
1 & 11. A ladder step attachment (figure 1), comprising: 
a base (16; figures 1-6); 
a fastener (15) disposed on the distal end, wherein the fastener is configured to removably secure to a rung of a ladder (figures 1 & 5); 
a cutout disposed within the base along the front side (figure 1); 

wherein the closed position, the platform rests within the cutout such that the platform is coplanar with the base (figures 1 and 3-6).  

    PNG
    media_image1.png
    423
    342
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    603
    468
    media_image2.png
    Greyscale


However, Krause teaches
the base (1) having a pair of arms (17, 17) extending away from an upper surface thereof (figures 1, 2); 
wherein the pair of arms are angled such that a linear distance between a distal end of each of the pair of arms and a front side of the base is greater than that between the distal end and a rear side of the base (figures 1, 2; note that “a rear side of the base” is anything beyond the midpoint of the base); and
wherein the pair of arms are fixed to the upper surface on opposing ends of the platform (figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to provide the ladder step attachment of Roberts with a pair of arms, as taught by Krause so as to provide a user with additional stability and security while working at elevation.

Roberts also discloses:
2 & 12. The ladder step attachment of claim 1, wherein an outer edge of the platform is flush with the front side when the platform is in the closed position (figures 1 & 4).  
3 & 11. The ladder step attachment of claim 1, further comprising a pair of protrusions (25, 25) extending from the rear side of the base, wherein the pair of protrusions are configured to abut an exterior of a leg of the ladder (@26);

  6 & 15. The ladder step attachment of claim 1, wherein the fastener (15) is configured to contour to the rung (figures 1, 2 & 5)
7 & 16. The ladder step attachment of claim 6, wherein the fastener comprises a hook (figures 1, 2, 5).  
8 & 17. The ladder step attachment of claim 1, further comprising a lip (18) affixed to a lower surface of the base (figures 1 & 6), wherein the lip extends into the cutout and is configured to receive an end of the platform thereon (figures 1, 3, 4 & 6).  

Krause also teaches
4 & 13. The ladder step attachment of claim 1, wherein the upper surface comprises textured elements thereon (column 1, lines 47-51; note that any coating applied to prevent slipping would have some form of texture as that is how an anti-slipping coating works).  
5 & 14. The ladder step attachment of claim 1, wherein an upper surface of the platform comprises textured elements thereon (column 1, lines 47-51; note that any coating applied to prevent slipping would have some form of texture as that is how an anti-slipping coating works).  
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the ladder step attachment of Roberts with a textured upper surface, as taught by Krause, to prevent a user from .

Claims 9, 10, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts and Krause as applied to claims 1 & 11 above, and further in view of Le Flohic (US 1,454,750). Neither Robertson nor Krause teach a rear platform affixed to the rear side of the base.
However, LeFlohic teaches
9 & 18. The ladder step attachment of claim 1, further comprising a rear platform (rear platform 7; figure 2) this affixed to the rear side of the base (base = front platform 7; figure 2).  
10 & 19. The ladder step attachment of claim 9, wherein the platform comprises a width less than that of the rear platform (as the rear platform is the same with as the base/front platform, any pivotally attached inserted platform equivalent to that of 17 in Roberts would be less than that of the rear platform).  
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the ladder step attachment of Roberts and Krause with a rear platform, as taught by LeFlohic, so as to provide additional standing and workspace for a user working at elevation.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634